                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


JOHNNY LEROY STANLEY
(MDOC #326530),
                                               Case No. 19-mc-50967
      Plaintiff,
                                               HON. DENISE PAGE HOOD
v.

UNITED STATES DEPARTMENT OF
JUSTICE,

     Defendant.
_____________________________________/


     ORDER DENYING PETITION FOR RULE 6(e) INVESTIGATION
         FOR FAILURE TO SEEK LEAVE TO FILE PAPERS
                   AS AN ENJOINED FILER,
       DIRECTING CLERK TO ADD THIS VERSION OF NAME
                  TO ENJOINED FILER LIST,
                      UNSEALING CASE
                            and
              CLOSING MISCELLANEOUS ACTION


      Plaintiff Johnny Leroy Stanley, a/k/a Johnnie L. Stanley, Johnnie Stanley,

Johnny Stanley, filed the instant Petition for Rule 6(e) Investigation. The Clerk’s

Office docketed Stanley’s filing as a sealed miscellaneous action which resulted in a

bypass of previously-filed orders in this District enjoining Stanley from future filings

without permission. In addition, Stanley used a different version of his first name
“Johnny” in this filing which also apparently resulted in the Clerk Office’s failure to

pre-screen this case as an “Enjoined Filer” case under a previously-used name of

“Johnnie” Stanley. A review of previous filings with the name “Johnny” Stanley or

“Johnnie” Stanley shows that both names have the same Michigan Department of

Corrections Inmate Number of “326530.”1

       In the most recent Order addressing a miscellaneous action filed by Stanley

raising issues regarding grand jury matters, the Honorable Avern Cohn in Stanley v.

U.S. Department of Justice, Case No. 19-mc-50917, stated,

             Moreover, in another prior case, in which Stanley appears to have
       sought the same relief as in this case, another judge in this district ruled:

              IT IS FURTHER ORDERED that any future filings by
              Stanley shall be made pursuant to a court order seeking
              leave to file and shall be accompanied by a copy of the
              present order. The Clerk’s Office is directed to reject any
              filing by Stanley which does not comply with these
              instructions. The district court will review Stanley’s filings
              and shall certify whether or not the filing has been made in
              good faith. If the district court determines that the filing is
              not made in good faith, the Clerk’s Office is directed to
              return the material to Stanley unfiled.

       Stanley v. U.S. Dept. of Justice, 15-12259 (sic)(Case No. 15-12269)(sic)
       (E.D. Mich. Apr. 21, 2017) (Opinion and Order Denying Plaintiff’s
       Motion for Reconsideration and Motion to Consolidate) (Doc.34).

       1
         Other cases the undersigned found filed by either “Johnny” Stanley or “Johnnie”
Stanley in this District: 1) 99-mc-70172-GER; 2) 02-73705-JCO; 3) 04-71098; 4) 07-13114; 5)
08-14237-DPH; 6) 09-12202-VAR; 7) 15-12147-MOB; 8) 15-12269-SJM; 9) 18-10207-PDB;
and, 10) 19-50917-AC.

                                             2
            As noted above, the Clerk’s office docketed Stanley’s filing as a
      miscellaneous action which apparently resulted in a bypass of the
      Court’s order regarding future filings. Be that as it may, it is clear that
      Stanley did not comply with the order in Case No. 15-12259 (sic)(Case
      No. 15-12269). Having reviewed Stanley’s filing, his “motion” is not
      brought in good faith and is part of what (an)other judge in this district
      has called a futile request “to seek relief where none exists.” Stanley v.
      Liebsen, No. 09-12202 (E.D. Mich. May 4, 2011) (Order Denying
      Motion for Leave). As such, the complaint is subject to dismissal on this
      ground.

Stanley, Case No. 19-mc-50917, Order, ECF No. 2. Because Stanley failed to follow

the directions by previously-filed orders in other cases he filed to seek permission, the

Court denies any requested relief filed in this matter. In addition, the Court finds the

relief sought by Stanley in this instant Petition has been previously raised in his other

filings and is not brought in good faith.

      The Sixth Circuit has held that district courts may properly enjoin vexatious

litigants from filing further actions against a defendant without first obtaining leave

of court. Feathers v. Chevron U.S.A., Inc., 141 F.3d 264, 269 (6th Cir. 1998); see

also, Filipas v. Lemons, 835 F.2d 1145, 1146 (6th Cir. 1987). “There is nothing

unusual about imposing prefiling restrictions in matters with a history of repetitive or

vexatious litigation.” Feathers, 141 F.3d at 269. A district court need only impose

“a conventional prefiling review requirement.” Id. The traditional tests applicable to

preliminary injunction motions need not be applied since the district court’s prefiling

review affects the district court’s inherent power and does not deny a litigant access

                                            3
to courts of law. See In re Martin-Trigona, 737 F.2d 1254, 1262 (2d Cir. 1984). A

prefiling review requirement is a judicially imposed remedy whereby a plaintiff must

obtain leave of the district court to assure that the claims are not frivolous or

harassing. See e.g., Ortman v. Thomas, 99 F.3d 807, 811 (6th Cir. 1996). Often, a

litigant is merely attempting to collaterally attack prior unsuccessful suits. Filipas,

835 F.2d at 1146.

      Accordingly,

      IT IS ORDERED that the Petition (ECF No. 1) is DENIED and DISMISSED

and this Miscellaneous Action is CLOSED.

      IT IS FURTHER ORDERED that any motions and requests (ECF Nos. 2, 3, 5,

6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16) are DENIED.

      IT IS FURTHER ORDERED that the Clerk is directed to add the name

“Johnny” Stanley (or any version of Stanley’s first name) to the already designated

enjoined filer name of “Johnnie” Stanley so that any future filings by Stanley may be

pre-screened by the Clerk’s Office.




                                          4
      IT IS FURTHER ORDERED that this ORDER be filed UNSEALED and the

Case No. 19-mc-50967 be UNSEALED.




                                        s/Denise Page Hood
                                        DENISE PAGE HOOD
                                        Chief United States District Judge
DATED: July 6, 2021




                                    5
